USDC SDNY

 

 

DOCUMENT

UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

xX DATE FILED:_2/27/2020
DELTA POLANCO,

Plaintiff,
11-cv-7177 (LJL)
-V-

ORDER
NCO PORTFOLIO MANAGEMENT, INC.,

Defendant.

 

LEWIS J. LIMAN, United States District Judge:

The parties held a status conference on February 26, 2020. As discussed at that
conference, it is hereby ORDERED that the parties be prepared to commence trial on May 18,
2020 at 10:00 a.m. in Courtroom 15C. By May 14, 2020, the parties are to provide the Court
with copies of all trial exhibits and to submit a joint letter detailing any remaining objections.
The parties have indicated that mediation may be useful. The parties are therefore to be referred
to Court-annexed mediation, pursuant to an order to be issued separately.

 

SO ORDERED. ;
a
Dated: February 27, 2020 ?
New York, New York LEWIS J. LIMAN

United States District Judge
